People v Mendoza (2019 NY Slip Op 05156)





People v Mendoza


2019 NY Slip Op 05156


Decided on June 26, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-03801
2017-03802
 (Ind. No. 5387/16, S.C.I. No. 1767/17)

[*1]The People of the State of New York, respondent,
vJaime Mendoza, appellant.


Janet E. Sabel, New York, NY (Eve Kessler of counsel) for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Victor Barall of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Matthew A. Sciarrino, Jr., J.), both imposed March 13, 2017, upon his pleas of guilty (William Miller, J., at plea under Indictment No. 5387/16; John Hecht, J., at plea under Superior Court Information 1767/17), on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
Contrary to the defendant's contention, the record of the plea proceeding relating to Indictment No. 5387/16 demonstrated that he knowingly, voluntarily, and intelligently waived his right to appeal with respect to that indictment (see People v Sanders, 25 NY3d 337, 340; People v Lopez, 6 NY3d 248, 256; People v Gonzalez, 164 AD3d 1362; People v Spitzer, 163 AD3d 591, 592). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed thereon was excessive (see People v Lopez, 6 NY3d at 255-256).
The sentence imposed under Superior Court Information No. 1767/17 was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court